Filed 6/28/18
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION ONE


THE PEOPLE,                         B280646

       Plaintiff and Respondent,    (Los Angeles County
                                    Super. Ct. No. BA194621)
       v.

DYLAN M. LITTLEFIELD,

       Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Karla D. Kerlin, Judge. Dismissed.
      Brad Kaiserman, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Gerald A. Engler,
Chief Assistant Attorney General, Lance E. Winters,
Assistant Attorney General, Paul M. Roadarmel, Jr. and
Allison H. Chung, Deputy Attorneys General, for Plaintiff and
Respondent.
                      ____________________
       Dylan M. Littlefield moved under the doctrine of laches to
vacate a victim restitution order approximately 16 years after
that order was entered and after Littlefield served his sentence
for forgery. The trial court found it did not have jurisdiction to
entertain Littlefield’s motion. We agree and dismiss his appeal.

      FACTUAL AND PROCEDURAL BACKGROUND
       Littlefield was charged with four counts of forgery.1
(Pen. Code,2 § 470, subd. (d).) He pled guilty to one count, and
the remaining three counts were dismissed pursuant to a plea
agreement. On January 5, 2000, the trial court sentenced
Littlefield in accordance with the negotiated plea to the low term
of 16 months. The trial court ordered Littlefield to pay victim
restitution in the following amounts: $2,154 to Portobello,
$1,350 to Wolfe Properties, and $3,000 to Group 3 Aviation.
The trial court stayed a $200 restitution fine contingent upon
Littlefield’s paying the victim restitution.
       On December 15, 2016, then no longer in custody,
Littlefield moved then in propria persona to vacate the victim
restitution order in his forgery case under the doctrine of laches.
Littlefield asserted that on or about July 20, 2016, the
Franchise Tax Board (FTB) sent him a court-ordered debt
collection letter demanding payment of $8,416.94. He argued the
failure “to make any efforts to collect this debt” by the FTB “or
the state agency that has had actual custody of the defendant
from January 2007 until June 26, 2015” foreclosed the FTB “from
now seeking to enforce this judgment.” Littlefield stated he had

      1 We do not address the facts underlying these forgery
charges because they are not pertinent to the issues on appeal.
      2   Undesignated statutory citations are to the Penal Code.



                                 2
suffered from cancer and only recently was able to begin working.
Any effort to garnish his wages or attach his bank account thus
would “be a significant hardship on [his] recovery and return to
self-support.” He also asserted that laches was his only remedy
because “there is no codified method for vacating stale direct
victim restitution orders.”
       On January 12, 2017, the trial court found it lacked
jurisdiction to consider Littlefield’s motion and referred
Littlefield to “the civil courthouse in order to research remedies.”
In doing so, the trial court queried whether the demand letter
was fraudulent because the amount demanded did not match the
amount of restitution ordered in Littlefield’s criminal case,3 and
it was not clear why the FTB was acting as a collection agency for
Littlefield’s forgery victims. On January 18, 2017, Littlefield
filed this appeal.4

                          DISCUSSION

A.    The Trial Court Did Not Have Jurisdiction To Vacate
      Littlefield’s Victim Restitution Obligation
      On appeal, Littlefield relies on People v. Ford (2015)
61 Cal. 4th 282 (Ford) to argue, inter alia, that the trial court had
“fundamental jurisdiction” to entertain his motion to vacate his
criminal restitution order. He further argues under sections

      3  We observe that in his declaration attached to his motion
to vacate, Littlefield refers to criminal restitution orders in two
other cases, one in superior court and the other in the federal
district court.
      4 On February 5, 2018, the People moved to dismiss this
appeal; Littlefield filed his opposition on February 9, 2018. We
deferred ruling on the motion.



                                 3
1202.46 and 1214, the trial court had authority to consider his
motion on the merits, principally relying on People v. Turrin
(2009) 176 Cal. App. 4th 1200 (Turrin) for this proposition. The
Attorney General counters that these sections and Turrin provide
no authority for a criminal defendant to evade a court-ordered
criminal restitution obligation, and accordingly, we must dismiss
the instant appeal.5
       The issue before us is not whether a trial court lacks
“fundamental jurisdiction” described by Justice Cuellar in Ford
to mean “no authority at all over the subject matter or the
parties, or when it lacks any power to hear or determine the
case.” (Ford, supra, 61 Cal.4th at p. 286.) Clearly, trial courts
have subject matter jurisdiction over victim restitution orders,
and the parties do not contend otherwise.
       As Justice Cuellar further explained in Ford, jurisdiction
has a second meaning: “Even when a court has fundamental
jurisdiction, however, the Constitution, a statute, or relevant case
law may constrain the court to act only in a particular manner, or
subject to certain limitations.” (Ford, supra, 61 Cal.4th at
pp. 286-287.) It is this aspect of jurisdiction that is before us.
       In Turrin, defendant sought to modify court-ordered
restitution fines 10 months after judgment was entered and while
he was serving his prison sentence on the theory that he was
financially unable to pay those fines. The appellate court held
the trial court did not have jurisdiction to entertain that motion
and the appeal had to be dismissed. In doing so, it announced

      5  The Attorney General further argues that a laches
defense may be asserted only in a suit in equity, and not in this
criminal case. In light of our ruling, we do not address the merits
of this contention.



                                 4
general principles applicable here: “ ‘[G]enerally a trial court
lacks jurisdiction to resentence a criminal defendant after
execution of sentence has begun.’ ” (Turrin, supra,
176 Cal.App.4th at p. 1204.)
       The Turrin court acknowledged the following limited
exceptions to that general principle: (1) when upon its own
motion, pursuant to section 1170, subdivision (d), a court recalls a
sentence within 120 days after committing a defendant to prison;
(2) a court corrects “a clerical error, but not a judicial error, at
any time” with clerical error defined as “one that is made in
recording the judgment”; and (3) the court “at any time” corrects
an unauthorized sentence. (Turrin, supra, 176 Cal.App.4th
at pp. 1204-1205.) The appellate court described unauthorized
sentences as those involving obvious legal error and capable of
correcting without reference to factual findings in the record or
remanding for further factual findings. (Id. at p. 1205.)6 None of
these exceptions applies here, and Littlefield does not appear to
contend otherwise.
       Littlefield argues that despite these well-established
principles, the trial court had jurisdiction pursuant to sections
1202.46 and 1214 to vacate his criminal restitution order.
       Section 1202.46 provides: “Notwithstanding Section 1170,
when the economic losses of a victim cannot be ascertained at the
time of sentencing pursuant to subdivision (f) of Section 1202.4,
the court shall retain jurisdiction over a person subject to a

      6  Other courts have similarly held that the trial court loses
jurisdiction to modify a sentence after execution of the sentence
has begun. (People v. Cabrera (2018) 21 Cal.App.5th 470, 476;
People v. Scarbrough (2015) 240 Cal. App. 4th 916, 923; see
People v. Howard (1997) 16 Cal. 4th 1081, 1089.)



                                 5
restitution order for purposes of imposing or modifying
restitution until such time as the losses may be determined. This
section does not prohibit a victim, the district attorney, or a court
on its own motion from requesting correction, at any time, of a
sentence when the sentence is invalid due to the omission of a
restitution order or fine pursuant to Section 1202.4.”
       On its face, section 1202.46 does not apply to Littlefield’s
efforts to erase his criminal restitution obligation because the
trial court set the amount of Littlefield’s restitution obligation
before Littlefield’s sentencing hearing and imposed that
restitution obligation at that hearing. Thus, there was no need to
continue jurisdiction under section 1202.46 until “the losses may
be determined.” In addition, under section 1202.46, only a
victim, the district attorney, or the court may move to correct a
sentence that omits “a restitution order or fine pursuant to
Section 1202.4.” In contrast, here there was no such omission, let
alone any right conferred on a defendant to eliminate an
unsatisfied criminal restitution obligation.
       Section 1214 does not rescue Littlefield either. That
statute affords a victim the opportunity to enforce a restitution
order “as if ” it were “a civil judgment.” (§ 1214, subd. (b).)
“A victim shall have access to all resources available under the
law to enforce the restitution order, including, but not limited to,
access to the defendant’s financial records, use of wage
garnishment and lien procedures, information regarding the
defendant’s assets . . . .” (Ibid.) The statute merely enumerates
tools available to a victim to enforce a criminal restitution
obligation. The statute does not provide a basis for Littlefield to
eschew that obligation.




                                 6
       Littlefield relies on Turrin’s observation that
“section 1202.46 provides that a court retains jurisdiction to
impose or modify victim restitution.” (Turrin, supra,
176 Cal.App.4th at p. 1208.) Littlefield takes that observation
out of the context in which it arose.
       There, the appellate court was interpreting section 1202.42,
subdivision (d) regarding income deductions to pay restitution
obligations,7 and whether the term “restitution order” in the
latter statute includes restitution fines. The appellate court held
that it did not because that term should be read in pari materia
with other statutes using the same term such as sections 1202.46
and 1214. (Turrin, supra, 176 Cal.App.4th at pp. 1207-1208.)
Nothing in Turrin expanded the continuing jurisdiction described
in those statutes to allow a criminal defendant to avoid his victim
restitution obligation after he has served his sentence on the
theory that the unsatisfied victim restitution obligation has
become stale for lack of enforcement.8



      7  Section 1202.42, subdivision (d) provides, “[t]he income
deduction order shall be effective so long as the order for
restitution upon which it is based is effective or until further
order of the court.” There was no income deduction order in this
case, and we fail to discern how section 1202.42, subdivision (d)
otherwise aids Littlefield’s cause.
      8  Littlefield contends because a court has “authority to
impose restitution after the completion of a sentence under
certain circumstances [set forth in section 1202.46],” it follows
that “criminal courts similarly retain jurisdiction when a
defendant wishes to challenge the enforcement of a restitution
order after the completion of his sentence.” This argument
ignores the language of the cited statute.



                                 7
       Finally, contrary to Littlefield’s argument, Ford, supra,
61 Cal. 4th 282, does not command a different conclusion. In
Ford, the defendant appealed from a victim restitution order
entered in a felony hit and run case after his probation had
expired one week earlier. Pursuant to a negotiated disposition
providing for victim restitution, the trial court initially ordered
defendant to pay the victim’s medical expenses and pursuant to
the victim’s and defendant’s requests, continued the restitution
hearing several times to determine lost wages, and extended
defendant’s probationary term with defendant’s consent. (Id.
at pp. 286.) The trial court ultimately determined the amount of
the victim’s lost wages, but continued the restitution hearing at
defendant’s request to allow defendant to rebut the victim’s
information and to procure a defense witness’s appearance.
(Ibid.) This continued hearing postdated expiration of
defendant’s probation. (Ibid.)
       Defendant asserted that the trial court had no authority to
order further victim restitution after his probation expired.
Although recognizing that “the expiration of a probationary
period does not terminate a court’s fundamental jurisdiction,” the
Supreme Court refused to decide “whether expiration of the
probationary period rendered the trial court’s award of
restitution an act in excess of jurisdiction.” (Ford, supra,
61 Cal.4th at p. 287.) Defendant was estopped from arguing lack
of jurisdiction because “having obtained the benefit of his plea
bargain and agreeing to continue the hearing to a date certain to
present that rebuttal—defendant cannot be heard to complain
that the trial court thereby lost jurisdiction when it set a hearing
to consider his rebuttal on the agreed-upon date.” (Id. at p. 289.)




                                 8
       Estopping a criminal defendant from avoiding his
restitution obligation by seeking to postpone a continued
restitution hearing as in Ford is not authority for Littlefield’s
efforts here to evade a valid and unsatisfied victim restitution
order several years after he served his sentence. As our Supreme
Court observed in Ford, applying estoppel there “further[ed] the
objective of ensuring victims of crime receive the restitution they
are due.” (Ford, supra, 61 Cal.4th at p. 290.) In contrast, the
relief Littlefield seeks here undermines that objective.

B.    Absent Jurisdiction, The Order Denying Littlefield’s
      Motion Is Non-Appealable And The Instant Appeal
      Must Be Dismissed
       Section 1237, subdivision (b) authorizes an appeal in a
criminal case “[f]rom any order made after judgment, affecting
the substantial rights of the party.” Because the trial court
lacked jurisdiction to vacate Littlefield’s victim restitution order,
the order denying Littlefield’s motion to vacate that obligation
did not affect Littlefield’s substantial rights and was thus non-
appealable. (Turrin, supra, 176 Cal.App.4th at p. 1208 [because
trial court lacked jurisdiction to modify restitution fines, its
“order denying defendant’s motion requesting the same did not
affect his substantial rights and is not an appealable
postjudgment order”].) Accordingly, we dismiss Littlefield’s
appeal. (Ibid.; People v. Dynes (2018) 20 Cal.App.5th 523, 528
[“the court’s order denying defendant’s ex parte request for relief
[under section 32] is not an appealable order, and we dismiss this
appeal”]; People v. Mendez (2012) 209 Cal. App. 4th 32, 34
[dismissing appeal from order denying motion to reduce
restitution fine to the minimum provided by law filed years after
execution of sentence had begun].)


                                  9
                          DISPOSITION
     The appeal is dismissed.
     CERTIFIED FOR PUBLICATION.


                                        BENDIX, J.


We concur:



             ROTHSCHILD, P. J.



             CHANEY, J.




                              10